Citation Nr: 1628682	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel







INTRODUCTION

The Veteran had active service from January 1969 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2016, the Veteran's representative presented written argument on entitlement to service connection for tinnitus.  The Board notes that service connection has been granted for tinnitus in a May 2014 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2016, the Veteran's representative submitted a medical treatise titled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss in which the authors state that their results show that the reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.  The representative argues that this medical treatise shows that even if the Veteran had an apparent recovery of normal hearing after in-service acoustic trauma, he still could have suffered from delayed and progressive ear damage and hearing loss over time.  Another VA examination is therefore necessary to address this medical treatise. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment for his hearing loss and obtain any identified records.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to hearing loss.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Whether it is at least as likely as not (50 percent or greater) that the current hearing loss in either ear is related to active service, including in-service noise exposure. 

In rendering the opinion, the examiner must address the medical treatise titled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




